DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “lightness L is 5 or more” fails to further limit from claim 1 which recites “lightness L or 91 or less”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ibe et al. (US 2016/0244868) in view of Hamaya et al. (US 2013/0122283).
Regarding claims 1, 2, 3, 5 Ibe discloses thermal spray powder disclosed herein includes ceramic particles formed of a ceramic material with a melting point equal to or lower than 2000.degree.  C (abstract). The fine pores formed on the surface of ceramic particles are smaller than the fine pores based on the gaps between the ceramic particles.  When very fine ceramic particles are bonded (sintered) together to form ceramic particles (granules), as in the conventional so-called granulated and sintered powder (para 0032), where the bonded ceramic particles corresponds to microparticles which are integrated of the present invention.
However, Ibe fails to disclose that the ceramic particles is a plurality of yttrium fluoride and wherein a lightness L is 91 or less in the Lab color space.
Whereas, Hamaya discloses rare earth element fluoride thermal spray powder comprising rare earth element fluoride particles comprising rare earth element fluoride particles having an aspect ratio of up to 2, an average particle size of 10-100 m (microns), a bulk density of 0.8-1.5 g/cc (para 0017, abstract).The rare earth element used in the rare earth element fluoride spray powder may be selected from among yttrium (Y) [para 0019]. 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include yttrium fluoride microparticles having an average particle 
As Ibe in view of Hamaya discloses thermal spraying material comprising composite particles of yttrium fluoride microparticles bonded with each other having the claimed particle size and bulk density as presently claimed, it therefore would be obvious that composite particles would intrinsically have a lightness L in the range of 5-91. 
Regarding claims 4, Ibe discloses the fine pores formed on the surface of ceramic particles are smaller than the fine pores based on the gaps between the ceramic particles.  When very fine ceramic particles are bonded (sintered) together to form ceramic particles (granules), as in the conventional so-called granulated and sintered powder (para 0032), it therefore would be obvious that, wherein in an electron microscope observation of the composite particles, more than 40% of the microparticles are bounded or integrated with each other. 
Regarding claim 6, As Ibe in view of Hamaya discloses thermal spraying material comprising composite particles of yttrium fluoride microparticles bonded with each other having the claimed particle size and bulk density as presently claimed, it therefore would be obvious that no diffraction peak attributable to yttrium oxide is detected in X-Ray diffraction analysis of the powder. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788